DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an airflow guiding strip disposed spirally on the heat dissipating fins 21 along the casing” recited in claim 4 must be shown or the feature(s) canceled from the claim(s).  Also, “a plurality of guiding plates disposed along a circumferential direction of the casing or along a spiral path and spaced apart from each other” recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  The drawings only show an embodiment in which the airflow guiding device comprise at least two airflow guiding rings as recited in claim 2.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  In claim 4, line 1 and claim 6, line 1, “the airflow guiding means” should be -- the airflow guiding device --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakiuchi (JP 05049216 A).
As to claim 1, Kakiuchi shows (FIG. 1 and 2):

    PNG
    media_image1.png
    594
    675
    media_image1.png
    Greyscale

An electric motor 1 (rotating electrical machine 1 para[0002]: it is implied that it may be operated as a motor or a generator) comprising: 
a casing 3 on which a plurality of heat dissipating fins 2a extending in a longitudinal direction Ax of the casing 3 are disposed along a circumferential direction of the casing 3 to form a longitudinally extending cooling airflow passage S between adjacent heat dissipating fins 2a; 
a first end cap 4 and a second end cap 5 attached to the casing 3 at ends of the casing to form a substantially closed interior space; 
a rotating shaft 9 rotatably supported by the first end cap 4 and the second end cap 5; 
a rotor 11 positioned within in the internal space and mounted to the rotating shaft 9; 
a stator 7 positioned within in the internal space, surrounding the rotor 11 and disposed adjacent to the casing 3; and
an airflow guiding device 17,18a disposed on the heat dissipating fins 2a and allowing the heat dissipating fins 2a to expose partially to the surrounding environment in the circumferential direction of the casing 3, the airflow guiding device 17,18a being configured to divert cooling airflow that tends to 
As to claim 6/1, Kakiuchi further shows (FIG. 1 above and 2) the airflow guiding means comprise a plurality of guiding plates 17,18a disposed along a circumferential direction of the casing 3 or along a spiral path and spaced apart from each other.
As to claim 7/6/1, Kakiuchi further shows (FIG. 1 above and 2) the guiding plates 17,18a each expand radially outwardly at a side facing inlets 16a of the cooling airflow passages S (the plates 18a are inclined with respect to the shaft 9).
As to claim 9/1, Kakiuchi further shows (FIG. 1 above) the electric motor 1 further comprises a cooling fan 13 mounted at the first end cap 4 or the second end cap 5, the cooling fan 13 being driven by the electric motor 1 or a further electric motor (para[0002]).

Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Oehlrich et al. (US 3,226,580, hereinafter Oehlrich).
As to claim 1, Oehlrich shows (FIG. 1,2a,2b) An electric motor 1 (motor col. 1:13-14) comprising: 
a casing 4 on which a plurality of heat dissipating fins 10 extending in a longitudinal direction of the casing 4 are disposed along a circumferential direction of the casing 4 to form a longitudinally extending cooling airflow passage between adjacent heat dissipating fins 10; 
a first end cap 5 and a second end cap 5b attached to the casing 4 at ends of the casing 4 to form a substantially closed interior space; 
a rotating shaft 1b rotatably supported by the first end cap 5 and the second end cap 5b; 
a rotor 1 positioned within in the internal space and mounted to the rotating shaft 1b; 
a stator 2 positioned within in the internal space, surrounding the rotor 1 and disposed adjacent to the casing 4; and

As to claim 2/1, Oehlrich further shows (FIG. 1,2a,2b) the airflow guiding device 11 comprise at least two airflow guiding rings 11 disposed on the heat dissipating fins 10 and spaced apart from each other along the longitudinal direction of the casing 4 (along axial extent col.4:62 to col.5:5, col.5:33-39).
As to claim 3/2/1, Oehlrich further shows (FIG. 1,2a,2b) the airflow guiding rings 11 each expand radially outwardly at an end facing inlets of the cooling airflow passages (toward the fan 8).
As to claim 9/1, Oehlrich further shows (FIG. 1,2a,2b) the electric motor 1 further comprises a cooling fan 8 mounted at the first end cap 5 or the second end cap 5b, the cooling fan 8 being driven by the electric motor 1 or a further electric motor (col. 4:54-62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Oehlrich et al. (US 3,226,580, hereinafter Oehlrich) in view of Conrad (US 2003/0121259).
As to claim 4/1, Oehlrich was discussed above with respect to claim 1 except for the airflow guiding means comprises an airflow guiding strip disposed spirally on the heat dissipating fins along the casing.
Conrad shows (FIG. 16) the airflow guiding means 450 comprises an airflow guiding strip 450 disposed spirally on the casing 30 (a helical fin para[0091]:21-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airflow guiding means 11 of Oehlrich to have the airflow guiding means 11 comprises an airflow guiding strip 11 disposed spirally on the heat dissipating fins 10 along the casing 4 as taught by Conrad, for the advantageous benefit of having the airflow guiding means 11 assist in the transfer of heat to the air as taught by Conrad (para[0091]:21-27).
As to claim 5/4/1, Oehlrich in view of Conrad was discussed above with respect to claim 4 except for the airflow guiding strip expands radially outwardly at a side facing inlets of the cooling airflow passages.
Oehlrich shows (FIG. 1,2a,2b) the airflow guiding rings 11 each expand radially outwardly at an end facing inlets of the cooling airflow passages (toward the fan 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airflow guiding means 11 of Oehlrich in view of Conrad to have the airflow guiding strip 11 expands radially outwardly at a side facing inlets of the cooling airflow passages .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oehlrich et al. (US 3,226,580, hereinafter Oehlrich) in view of Schueren (US 2008/0084141).
As to claim 8/1, Oehlrich was discussed above with respect to claim 1 except for a surface of one of the end caps facing outlets of the cooling airflow passages is formed as an arc surface.
Schueren shows (FIG. 1A):

    PNG
    media_image2.png
    530
    709
    media_image2.png
    Greyscale

a surface of one of the end caps 3D facing outlets of the cooling airflow passages (between fins 3a) is formed as an arc surface (has an edge that is an arc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor 1 of Oehlrich to have a surface of one of the end caps facing outlets of the cooling airflow passages is formed as an arc surface as taught by Schueren, for the advantageous benefit of having one of the end caps for cooling as taught by Schueren (the ribs 3a are for cooling and the end cap 3D is another rib para[0053]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oehlrich et al. (US 3,226,580, hereinafter Oehlrich) in view of Hendershot (US 5111095 A).
As to claim 10/1, Oehlrich was discussed above with respect to claim 1 except for the electric motor further comprises a resolver for controlling rotation of the electric motor.
Hendershot describes the electric motor further comprises a resolver for controlling rotation of the electric motor (col.1:5-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor 1 of Oehlrich to have the electric motor 1 further comprises a resolver for controlling rotation of the electric motor 1 as taught by Hendershot, for the advantageous benefit of performing phase commutation according to the position of the rotor as taught by Hendershot (col.1:5-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Schueren (US 2008/0084141) shows a motor having features and shapes similar to Applicant’s embodiment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E MATES/Examiner, Art Unit 2832                                                                                                                                                                                                        
/BURTON S MULLINS/Primary Examiner, Art Unit 2832